Citation Nr: 0101418	
Decision Date: 01/18/01    Archive Date: 01/24/01	

DOCKET NO.  99-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of initial rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
May 1972.

This matter arises from a rating decision rendered in August 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, that granted service 
connection for bilateral hearing loss, and assigned that 
disability a noncompensable evaluation.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  


FINDINGS OF FACT

1.  Prior to June 10, 1999, the veteran manifested no more 
than Level II hearing, bilaterally.  

2.  As of June  10, 1999, the veteran has manifested no more 
than Level II hearing, bilaterally.  


CONCLUSIONS OF LAW

1.  Prior to June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss had not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.85, Diagnostic Code (DC) 6100 (1998-1999).

2.  As of June 10, 1999, the schedular criteria for a 
compensable evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.7, 4.85, 
DC 6100 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that VA has a duty to 
assist a claimant in developing facts which are pertinent to 
a claim for VA benefits.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
this issue on appeal has been identified and obtained by the 
RO.  That evidence includes the veteran's service medical 
records, report of a VA rating examination, a service 
department report of audiological evaluation, and personal 
statements made by the veteran in support of his claim.  The 
Board also notes that the veteran has been offered, but 
declined, the opportunity to present testimony at a personal 
hearing.  The Board has not been made aware of any additional 
relevant evidence which is available in connection with this 
appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
Veterans Claims Assistance Act of 2000.  

The veteran claims that his service-connected bilateral 
hearing loss is more severe than currently evaluated.  In 
this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 12 
Vet. App. 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant of service connection 
for the disability at issue).  Finally, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based upon the organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing thresholds, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  The schedule for 
rating disabilities, 38 C.F.R. Part 4 (1998-1999), 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination tests.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based upon the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85(b) (1998-1999).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was unchanged.  Exceptions to this are found in 38 C.F.R. 
§ 4.86; these include:  (1) circumstances when the pure tone 
thresholds at frequencies from 1,000 to 4,000 Hertz is 55 
decibels or more; (2) circumstances when the pure tone 
threshold is 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz; or (3) when the hearing 
examiner certifies that use of the speech discrimination test 
is not appropriate because of language difficulties and 
inconsistent speech discrimination scores, etc.  As will be 
seen, none of these exceptions is present in this case; as 
such, the regulatory changes effective June 10, 1999 have no 
practical effect on the veteran's claim.  

The evidence regarding the veteran's bilateral hearing loss 
consists primarily of the results of an audiological 
evaluation conducted at an Army hospital in August 1998 and 
the results of a VA audiological examination conducted in 
August 1999.  The results of the former examination indicate 
that pure tone thresholds in decibels for the veteran's right 
ear were as follows; 35 at 1,000 Hertz, 45 at 2,000 Hertz, 
60 at 3,000 Hertz, and 65 at 4,000 Hertz, for an average of 
51.  The speech recognition score for the veteran's right ear 
was 90 percent.  Meanwhile, pure tone thresholds in decibels 
for the veteran's left ear were as follows; 30 at 1,000 
Hertz, 60 at 2,000 Hertz, 65 at 3,000 Hertz, and 75 at 4,000 
Hertz, for an average of 57.  The speech recognition score 
for the left ear also was 90 percent.

Applying this to Table VI yields numeric designations of 
Level II for both ears.  When those values are applied to 
Table VII, they yield a noncompensable evaluation for 
criteria in effect at that time, i.e., prior to June 10, 
1999.  

The results of the VA audiological examination conducted in 
August 1999 are not dissimilar to those above.  Pure tone 
thresholds in decibels for the veteran's right ear were as 
follows; 25 at 1,000 Hertz, 40 at 2,000 Hertz, 55 at 3,000 
Hertz, and 70 at 4,000 Hertz, for an average of 47.  The 
speech recognition score for the veteran's right ear was 
88 percent.  Meanwhile, pure tone thresholds in decibels for 
the veteran's left ear were as follows; 25 at 1,000 Hertz, 55 
at 2,000 Hertz, 60 at 3,000 Hertz, and 80 at 4,000 Hertz, for 
an average of 55.  The speech recognition score for the 
veteran's left ear was 84 percent.  

Applying the August 1999 findings to Table VI again yields 
numeric designations of Level II for both ears.  When those 
values are applied to Table VII, they again yield a 
noncompensable evaluation.  

Given that current clinical findings warrant a noncompensable 
evaluation under the applicable criteria in effect both 
before, and beginning on, June 10, 1999, the requirements for 
a compensable evaluation for bilateral hearing loss have not 
been met.  

As a final matter, the Board notes that, notwithstanding the 
above, a rating in excess of that currently assigned for 
bilateral hearing loss may be granted if it is demonstrated 
that this disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2000).  There is no indication that this 
disability has required frequent hospitalization since the 
veteran's discharge from military service.  Moreover, the 
record does not indicate that this disability has required 
treatment to such an extent that the veteran's ability to 
work has been compromised.  Furthermore, the veteran has not 
alleged as much.  Absent evidence of either marked 
interference with employment or frequent periods of 
hospitalization for bilateral hearing loss, there is no basis 
to conclude that this disability is more serious than 
contemplated by the aforementioned schedular provisions.  
Thus, the RO's consideration of 38 C.F.R. § 3.321(b)(1), 
coupled with its failure to submit the case for consideration 
by the Under Secretary for benefits or the Director, 
Compensation and Pension Service, was not unreasonable in 
this case.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Because the veteran's service-connected  bilateral hearing 
loss does not meet either the schedular or extraschedular 
requirements for a compensable evaluation, the Board finds no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals







